DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, and 14-20 are pending.

Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to claims 1-12 and 14-20 have been fully considered and are persuasive.  The rejection of claims 1-12 and 14-20 has been withdrawn.
The latest amendment of the claims and arguments attached are in response to the interview conducted on 11/16/2020.  The applicants have amended the claims with features as suggested by the examiner to distinguish from the prior art references set forth in the Office Action of 9/28/2020.

Terminal Disclaimer
The terminal disclaimer filed 11/23/2020 have been received and approved.

Information Disclosure Statement
The IDS filed on 8/24/2020 and 10/06/2020 have been received and reviewed.
The IDS filed on 10/6/2020, a correction has been made concerning Schmehl 2014/-121813, the document has been identified as 2014/0121813.

Allowable Subject Matter
Claims 1-12 and 14-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed method of the build unit with first and second gates for controlling the dispensation of the powder and further regarding the features of the first and second gas zones, the laminar gas flow parallel to the work surface in the first gas zone and the second gas zone contained in an enclosure positioned above the first gas zone.  The closest prior art including Das US 2003/0074096, Echigo US 2014/0175708, Todorov US 10434710 fail to teach the two distinct gas zones within the build unit, and Friedberger et al (DE102016213628A1, and associated machine translated document).  The Echigo teaches of a gas flow within a shroud but lacks teaching of the first and second gas zone with the second gas zone contained in an enclosure positioned above the first gas zone.  
The Friedberger reference teaches of a first and second laminar gas flow that occurs within the same chamber, see Figures 1A, 3, and 4, wherein a first flow occurs from the first gas in let 24 that forms a laminar protective gas flow within the process chamber 12, while a second gas inlet 26 is provided that generates a second shielding gas flow to maintain the laminar shielding gas flow of the first shielding gas inlet towards the building board 22.  As seen in Friedberger, Figures 1-4, the gas flows occur within the same chamber and thereby lacks teaching of the second gas zone contained in an enclosure above the first gas zone, the Friedberger instead teaches of the two gas flows that are formed within the chamber, the two gas flow forming a desired flow profile, see .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744